internal_revenue_service department of the treasury number release date index no re legend p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi plr-116468-01 date january decedent spouse state trust marital_deduction_trust will date date date date date dear this is in response to your submission dated date and subsequent correspondence in which you requested an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code and a reverse_qtip_election under sec_2652 decedent died testate on date survived by spouse decedent’s will was executed on date paragraph third of will gives all of the residue of decedent’s estate to trust article iii paragraph b of trust provides for the trustee to divide the trust estate into three separate trusts the survivor’s trust the marital_deduction_trust and the residuary_trust the marital_deduction_trust was to be funded with the amount of property equal to the maximum marital_deduction allowable in decedent’s estate for federal estate_tax purposes under the laws in effect at the time of decedent’s death reduced by the final federal estate_tax values of all plr-116468-01 other_property interests that pass or have passed to surviving_spouse under other provisions of this trust or otherwise that are finally included in decedent’s gross_estate and that qualify for the marital_deduction provided however that the sum so determined shall be reduced by an amount if any needed to increase decedent’s taxable_estate to the largest amount that will not result in a federal estate_tax being imposed on decedent’s estate after taking into account all deductions taken in determining decedent’s federal estate_tax adjusted_taxable_gifts reportable on decedent’s federal estate_tax_return and all credits allowed for federal estate_tax purposes other than any portion of the state_death_tax_credit that will increase the amount of death taxes payable to any state provided that no credit shall be taken into account if such credit results in the disallowance of the marital_deduction article iii paragraph d of trust provides that the trustee is to distribute the net_income from marital_deduction_trust at least annually to spouse in addition spouse has the absolute and unrestricted power to invade the principal of marital_deduction_trust annually to the extent of dollar_figure or five percent of the value of the principal of the trust whichever is greater as determined as of the last day of the year if the payment of income is insufficient in the discretion of the trustee to provide for reasonable support maintenance and health of spouse the trustee may pay to or use for the benefit of spouse so much of the principal of marital_deduction_trust as the trustee deems necessary at the death of spouse the principal of marital_deduction_trust is to be added to the residuary_trust any accrued or undistributed_net_income of marital_deduction_trust will be distributed to spouse’s estate the form_706 federal estate and generation-skipping_transfer_tax return was filed by decedent's_estate on date no marital_deduction_trust was funded on schedule r a portion of decedent’s gst tax exemption was allocated to the residuary_trust at the time the original estate_tax_return was filed the estate was unaware of the necessity for the qtip_election after filing the return the estate learned it had omitted lifetime taxable_gifts made by decedent in six prior years that reduced the estate_tax exemption_amount available at decedent’s death consequently no marital_deduction_trust had been funded and no election under sec_2056 had been made on schedule m of form_706 in addition no reverse_qtip_election had been made under sec_2652 on schedule r it was not until after the original estate_tax_return had been filed with the internal_revenue_service that the taxpayer’s accountant noticed that the decedent’s lifetime gifts were not reported on the estate_tax_return the internal_revenue_service had not discovered the error and in fact had issued a closing letter the accountant promptly plr-116468-01 notified the taxpayer and her attorneys the taxpayer then instructed her attorney to request a letter_ruling regarding an extension of time to make the qtip_election on date the estate filed a supplemental form_706 indicating a qtip_election on schedule m on date the estate filed a schedule r indicating a reverse_qtip_election taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a qtip_election under sec_2056 with respect to qualified_terminable_interest_property passing_to_spouse under the terms of trust in addition the taxpayer requests an extension of time to make a reverse_qtip_election under sec_2652 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides generally that the qtip_election is made on the last filed estate_tax_return on or before the due plr-116468-01 date of the return including extensions or if a timely return is not filed the first estate_tax_return filed after the due_date sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person in general under sec_26_2652-1 of the generation- skipping transfer gst tax regulations the transferor for gst tax purposes is the individual with respect to whom the property was most recently subject_to federal estate and gift_tax sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a generation-skipping_transfer_tax gstt exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the estate_tax_return including extensions under sec_2632 any portion of an individual’s gst tax exemption not allocated within the time prescribed in sec_2632 is allocated in accordance with that section sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of the time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting the relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 plr-116468-01 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 based on the facts submitted and the representations made we conclude that the taxpayer acted in good_faith and the grant of relief will not prejudice the interests of the government consequently an extension of time for filing a supplemental form_706 and making the qtip_election under sec_2056 is granted until date also an extension of time until date is granted for filing a corrected schedule r and for making the reverse_qtip_election under sec_2652 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for this ruling it is subject_to verification on examination this ruling is limited to the taxpayer's request under sec_301_9100-1 and sec_301_9100-3 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to your authorized representatives enclosure copy for sec_6110 purposes sincerely yours paul f kugler associate chief_counsel passthroughs and special industries
